Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is vague and indefinite as to whether a strap, securing member or a fastener is the same ones recited in amended claim 1.  Claim 10 includes limitations of previous limitations of claim 6 which has been incorporated into currently amended claim 1.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US Patent no. 4459827) in view of Davidson (US Patent no.  5490618  ). Rhodes discloses a mountable beverage container holder assembly (figures 1 and 7) comprising: a housing (37, figure 7) having a bottom wall (see bottom dash lines of 37, figure 1) and a perimeter wall (37) being attached to and extending upwardly from the bottom wall (figure 2), the housing having an upper end (upper horizontal surface of 37, figure 7) having a well (43, figure 7) extending therein, the well being configured to receive a beverage container (45) and retain the beverage container in an upright position; a coupler (clip 55, mounting plate 7, and straps 17 and 19) being mounted on housing, the coupler being configured to engage a shaft (3). However, Rhodes does not disclose the coupler being rotatable relative to the housing such that the coupler is engageable with a vertically or horizontally orientated shaft.  Additionally, Rhodes discloses wherein coupler includes: a strap (strap includes 17, 19 and 7, figures 2 and 3) being elongated and having a first end, a second end, a first side and a second side; a securing member (27, figure 3) releasably securing the strap to itself to retain the strap in a closed loop and in removable engagement with the shaft (figure 2); and a fastener (55, figures 6 and 8) coupling the strap to the perimeter wall such that the first side abuts an outer surface of the perimeter wall (figure 3).  
However, Rhodes does not disclose the coupler in pivotal connection to the housing. 
Davidson discloses a mountable container holder assembly comprising: a housing (12, figures 1 and 2) having a bottom wall (22, figure 2) and a perimeter wall (23, 23’, and 28) being attached to and extending upwardly from the bottom wall, the housing having an upper end having a well (interior space) extending therein, the well being configured to receive a container (paint pail 14) and retain the container in an upright position; a coupler including a strap (belt 44, figure 3) being mounted on housing (12), the coupler being configured to engage a body of a user, the coupler being rotatable (via swivel 26, figures 2 and 8) relative to the housing (12, figure 2) such that the coupler maintains the housing in upright position no matter the orientation of coupler on the body of a user; wherein the strap of the coupler in pivotal connection (via pivot 26, figure 2) to the housing.
It would have been obvious to one of ordinary skilled in the art to have modify the holder assembly of Rhodes such that the strap of the coupler is rotatable relative to the housing to maintain the housing upright no matter the orientation of the coupler as taught to be desirable by Davidson.    
Regarding claim 2, Rhodes discloses wherein the well (43, figure 7) has a cylindrically shape.  
Regarding claim 3, Rhodes and Davidson combined does not disclose wherein the well has a diameter being between 3.00 inches and 3.50 inches, the well having a depth being equal to at least 4.0 inches and no greater than 4.50 inches.  It would have been obvious to one of ordinary skilled in the art to have chosen diameter of well to be between 3.00 inches and 3.50 inches and depth being equal to at least 4.0 inches and no greater than 4.50 inches.  Such dimensions are achievable without undue experimentation.
Regarding claim 4, Rhodes does not disclose wherein the well has a smallest diameter being between 3.00 inches and 3.50 inches, the well having a depth being equal to at least 4.0 inches and no greater than 4.50 inches.  It would have been obvious to one of ordinary skilled in the art to have chosen smallest diameter of well to be between 3.00 inches and 3.50 inches and depth being equal to at least 4.0 inches and no greater than 4.50 inches.  Such dimensions are achievable without undue experimentation.
Regarding claim 5,  in the Rhodes and Davidson combination above,  Each of Rhodes and Davidson discloses wherein the coupler (strap 17, 19, and 7, figure 2 in Rhodes; belt 44 in Davidson) is positioned above a center of gravity of the housing (37 in Rhodes; 12 in Davidson),  the center of gravity being positioned nearer the bottom wall than the upper end.  
Regarding 8,  Rhodes discloses wherein the upper end has a plurality of wells (43, figure 7) extending therein, the wells each having a same size and shape relative to each other (figure 7).  
Regarding claim 9, Rhodes does not disclose wherein the well has a smallest diameter being between 3.00 inches and 3.50 inches, the well having a depth being equal to at least 4.0 inches and no greater than 4.50 inches.  It would have been obvious to one of ordinary skilled in the art to have chosen smallest diameter of well to be between 3.00 inches and 3.50 inches and depth being equal to at least 4.0 inches and no greater than 4.50 inches.  Such dimensions are achievable without undue experimentation.
Regarding claim 10, Rhodes discloses wherein coupler includes: a strap (strap includes 17, 19 and 7, figures 2 and 3) being elongated and having a first end, a second end, a first side and a second side; a securing member (27, figure 3) releasably securing the strap to itself to retain the strap in a closed loop and in removable engagement with the shaft (figure 2); and a fastener (55, figures 6 and 8) coupling the strap to the perimeter wall such that the first side abuts an outer surface of the perimeter wall (figure 3).  Davidson teaches pivotal connection (via pivot 26, figure 2) to the housing.
Claim 11 is a combination of claims 1-3 and 5 disclosed by Rhodes and Davidson combined as discussed above.  
Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. Arguments to the 102 rejections of Kantor or Kobylack are moot since the rejection has been withdrawn in view of amended claim 1.
Regarding rejection of Rhodes in view of Davidson, applicant argues that Davidson coupling is mounted to a person which would exclude horizontal orientation while painting.   Such argument is not commensurate with the scope of the rejection.  Rhodes is the primary reference which has the coupling strap mounted to a golf bag which may be positioned or tilted towards a horizontal orientation during transport of the golf bag.   Davidson teaches providing a pivotal connection between the container and a coupling strap to maintain the container upright while connected to a support.  To modify Rhodes coupling strap such that it is pivotally connected to the container would have been obvious to one of ordinary skilled in the art given the teachings of Davidson for the purpose of maintaining container upright as taught to be desirable by Davidson.  Consequently,  the rejections of Rhodes in view of Davidson stands.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc